Citation Nr: 9903289	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-42 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to an increased rating for a left wrist 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1995 rating decision in 
which the RO denied the veteran's claim of entitlement to 
service connection for a back disorder.  An NOD was filed in 
June 1996, and an SOC issued in August 1996.  The veteran 
filed a substantive appeal in October 1996.  He did not 
request a personal hearing.  

The Board will address the issue of the veteran's increased 
rating claim for a left wrist disorder in the Remand portion 
of this decision.  


FINDINGS OF FACT

The veteran's assertion that his back disorder had its onset 
as a result of service is not supported by evidence that 
would render the claim of service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in July 1971.  On clinical 
evaluation, the veteran's spine and musculoskeletal system 
were found normal.  The veteran did not report problems with 
recurrent back pain.  

Subsequently, during active service, the veteran was treated 
in August 1973 for muscle strain in his neck, after 
reportedly lifting a mail bag.  Pain was noted over the 
dorsal spine, and the examiner's diagnosis was muscle spasm, 
with a treatment plan consisting of ice and massage, in 
addition to drug therapy.  Later that month, the veteran 
again sought treatment for muscle spasms in his neck and 
shoulder.  A treatment plan of ice and massage was continued.  
In December 1973, the veteran again sought treatment for a 
recurrence of muscle spasms in his "neck/back."  An 
examination was noted as being unremarkable, with a treatment 
plan of ice and Valium.

In April 1974, the veteran was medically examined for 
purposes of separating from active service.  On clinical 
evaluation, the veteran's spine and musculoskeletal system 
were reported normal.  The veteran did not complain of, or 
note problems with, recurrent back pain.  However, in the 
Report of Medical History, the veteran did check "yes" to 
question #10, "Do you wear a brace or back support?"

The current claim arose originated from a VA Form 21-526 
filed by the veteran in July 1995, in which, among other 
things, he sought service connection for an "upper back 
cond[ition] 1973."  He further indicated thereon that he had 
sustained injury to the upper neck and upper back in 1973 in 
Germany.  Also noted on the form, in the context of a 
simultaneous claim for non-service-connected disability 
pension, was another condition, arthritis of the back, the 
onset of which the veteran dated in 1993 and as to which he 
made no assertion regarding service connection. 

In September 1995, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had fallen 
from a height of 21/2 stories onto his back; no date was 
provided for that incident.  After the accident, the veteran 
reported that he had developed weakness, tingling, and 
numbness of both lower extremities.  The veteran also 
reported that he could not sit for too long or do heavy 
lifting.  On further examination, there was spasm noted of 
the lumbar paravertebral muscle, and a positive straight leg 
raising test on the left.  There was also shown limitation of 
backward extension, but range of motion was otherwise within 
normal limits.  Furthermore, the examiner noted evidence of 
pain on motion, especially with hyperextension and anterior 
flexion, and there was evidence of neurological involvement.  
The examiner's diagnosis was low back pain syndrome with 
radiculopathy.  An associated X-ray reflected minimal 
degenerative changes along with minimal old compression 
deformity of L2, and no evidence of neoplastic or recent 
traumatic changes.  

In November 1995, the RO received a VA Medical Center (VAMC) 
Perry Point discharge summary, dated from March to April 
1995.  This record did not pertain to the veteran's claim, 
noting the veteran's treatment for alcohol dependence.

In a December 1995 rating action, the RO, in pertinent part, 
denied the veteran's claim to service connection for a back 
disorder.  In so doing, the RO noted the inservice history of 
treatment for strain and spasms in the neck and upper back, 
with negative findings on separation examination and no 
treatment since service.  Also in that rating decision, the 
RO granted the veteran a permanent and total disability 
rating for pension purposes, based upon a non-service-
connected low back pain syndrome with radiculopathy.

Thereafter, in November 1996, the veteran underwent an 
additional medical evaluation for VA purposes.  The examiner 
again noted the veteran's report of falling from a height of 
21/2 stories onto his back (again, with no date indicated),
and complaints of low back pain while walking, sitting, or 
with motion.  The veteran also complained that his left leg 
felt numb to the left knee for pain, and he noted that he 
took Naprosyn.  On further examination, straight leg raises 
were negative bilaterally.  There was spasm of the lumbar 
paravertebral muscle, and range of motion testing was normal, 
except for a limitation of forward flexion with slight 
evidence of pain on motion.  The examiner noted that the 
veteran did not have left patellar reflex or Achilles 
reflexes bilaterally.  The veteran also had less pin prick 
sensation, from his toes to his groin, of the left leg, in 
addition to motor weakness of the dorsal and plantar flexor 
of the left foot.  The examiner noted the veteran had 
neurological damage, and reported a diagnosis of, "low back 
pain syndrome with radiculopathy, rule out degenerative joint 
disease."  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Veterans 
Appeals, which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

After a review of the evidence of record, the Board finds the 
veteran's claim of service connection for a back disorder is 
not well grounded.  In reaching this conclusion, we note that 
the veteran's service medical records are silent with respect 
to complaints or treatment for a back disorder, other than in 
the upper back/neck/shoulder area.  The veteran did receive 
treatment for muscle spasms in his neck and cervical spine, 
and a shoulder was also mentioned, but it appears that these 
physical problems were acute and transitory in nature, since 
he was only treated twice, and no findings or complaints 
related to the muscle spasm were noted during his separation 
medical examination in 1974.  The record does not show the 
presence, currently, of any disability in the upper 
back/neck/shoulder area.

Furthermore, in light of the veteran's service medical 
history, the Board does not find the veteran's current back 
disorder, for which he has been found entitled to pension, 
related to service.  We note that, at VA examinations in 
September 1995 and November 1996, the veteran was diagnosed 
as having low back pain syndrome with radiculopathy.  This 
diagnosis appears to be related to the veteran's having 
fallen from a height of 21/2 stories onto his back, since this 
is the history he has given the examiner during each 
examination.  While neither the medical records nor the 
submissions of the veteran have indicated when that fall may 
have occurred, it appears clear that it did not happen in 
service.  In this regard, we note that the veteran's July 
1995 claim of service connection for a back disorder 
specified an "upper back cond[ition] 1973" and the service 
records, reviewed above, show that the back complaints of 
which he complained in 1973 began with a lifting injury.  

In addition, we have considered the veteran's checking of 
"yes" as to box #10, "Do you wear a brace or back 
support?" in his separating Report of Medical History.  The 
only evidence of a prescribed brace or support worn by the 
veteran is a wrist support for a left wrist injury, as 
reported in an October 1973 treatment record.  However, even 
if we were to assume for the sake of argument that the 
veteran was wearing a back brace at the time of separation 
from active service (which he does not appear to have 
alleged), there is still a lack of evidence that he was 
suffering from a chronic back disorder in service, and there 
has been no showing of treatment for a back disorder for many 
years postservice.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical nexus 
between the veteran's currently diagnosed back disorder and 
his period of active service.  Since the medical evidence 
does not currently show the veteran's back disorder was 
incurred in, or aggravated by, service, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
that claimed disability, as imposed by 38 U.S.C.A. § 5107(a).

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a service-related back 
disability, our decision must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that competent medical 
evidence must establish that a current disability exists, and 
link that disability to a period of military service.  In 
this instance, no competent medical evidence has been 
presented reflecting the veteran's current back disability is 
related to active service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a back disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, Montgomery, 
supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a back disorder must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for a back disorder is 
denied.  







REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected left wrist disability is more severe than 
previously evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

A review of the claims file reflects that, while on active 
duty in April 1972, the veteran suffered a fracture to his 
left wrist with compression of the carpal lunate bone, after 
he was hit by a 20 mm shell casing.  Following his separation 
from active duty, the veteran was service connected for a 
left wrist disorder in a January 1975 rating decision.  The 
disability was evaluated as 10 percent disabling, effective 
from July 1974. 

Subsequently, on VA examination in September 1995, the 
veteran complained of cramping in his left hand with some 
atrophy of the left upper extremity.  He also complained that 
hyperextension of his left wrist produced shooting pain up 
into his shoulder.  On further examination, the veteran's 
left wrist was noted to have a loss in range of motion, with 
tenderness and pain on palpation of the dorsal aspect.  The 
examiner's diagnosis was status post fracture of the carpal 
bones.  An associated X-ray revealed some degenerative 
changes in the carpal bones with narrowing of the joint 
spaces.  There was also some deformity of the carpal lunate 
with sclerotic changes.  These were reported as having the 
appearance of remote trauma.  

Thereafter, the veteran's left wrist was re-examined in 
November 1996 for VA purposes.  The veteran reported not 
being able to control his fingers, and complained of chronic 
pain in the dorsal aspect of his wrist, exacerbated by motion 
or activity.  He noted that he could not bend the wrist, or 
do any lifting.  On examination, the veteran was reported to 
have very poor grasping capacity, with loss of coordination 
and flexion of all his fingers on his left hand, including 
the thumb.  The examiner further noted a limitation of motion 
associated with flexion and hyperextension of the left wrist, 
although there was no evidence of swelling or deformity.  An 
associated X-ray of the left wrist revealed some deformities 
of the carpal bones and ulnar-styloid, with bony sclerosis.  
These findings were reported as most likely representing 
remote traumatic and degenerative changes.  In addition, no 
recent fractures or acute bony changes were indicated.  An 
associated X-ray of the veteran's left hand and fingers 
revealed minimal degenerative changes, with no fractures, 
dislocations, or bony erosions shown.  

The veteran has been assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, reflective of 
limitation of motion of the wrist.  He is at the maximum 
allowable rating under this diagnostic code.  Several 
alternative diagnostic codes are also available for assessing 
disabilities of the wrist.  These include DC 5214, for 
ankylosis of the wrist, as well as DC 5213, for impairment of 
supination and pronation.  Both of these diagnostic codes 
allow for a rating greater than 10 percent.  While the record 
does not reflect the veteran suffers from ankylosis of the 
left wrist, neither VA examination, in September 1995 or 
November 1996, measured the degree of supination and 
pronation.  Therefore, the record is incomplete, and does not 
allow the veteran to be rated under DC 5213.  

The record also shows that the veteran has limitation of 
motion in all five fingers of his left hand, which for VA 
purposes equates to favorable ankylosis.  Limitation of 
motion in the fingers does not overlap with limitation of 
motion of the wrist, and therefore the veteran could 
conceivably receive an additional disability rating for this 
disorder if warranted by the medical evidence.  See 38 C.F.R. 
§ 4.14.  While the limitation of motion of the veteran's 
fingers does appear to be related to his service-connected 
wrist disability, no medical finding has reported this 
conclusion.  

The Board is also aware that evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled.

The Court of Veterans Appeals has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination. Schafrath v. Derwinski, 1 
Vet.App. 589, 593 (1991).  The Board is required to 
provide a statement of its reasons and bases with 
respect to that aspect of the determination as 
well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by section 
4.40 does not relieve the BVA from its obligation 
to provide a statement of reasons or bases 
pertaining to that regulation.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board is not competent to ascertain the degree of pain 
the veteran is experiencing, or to determine the effect such 
pain has on his ability to function, without a solid 
foundation in the record grounded in medical evidence.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Moreover, during 
the November 1996 VA examination, the examiner did not report 
findings as to the severity of the veteran's disorder as it 
relates to pain, or whether the veteran suffered from any 
functional loss due to pain in his left wrist.  Therefore, in 
view of the Court's holding in DeLuca  and Spurgeon, supra, 
and because the veteran has indicated that he experiences a 
greater functional loss due to pain, plus the fact that 
additional medical evidence is needed so we may properly 
evaluate the veteran's complete disability picture, this 
appeal must be remanded for a new examination.  38 C.F.R. §§ 
4.2, 19.9 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers (VA or 
non-VA), if any, who have treated the veteran 
for his left wrist disability since his 
November 1996 VA examination.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of such 
records in connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such treatment records, and any additional 
VA medical records not already on file which 
may exist, and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his left wrist disability.  
Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of this Remand and any evidence added to 
the record.

a.  The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should comment on 
the level of the veteran's residual pain due 
to the left wrist disability, and the effect 
such pain has on the veteran's functional 
ability.  In order to make such 
determination, the veteran should be 
questioned in detail as to the impact of the 
left wrist disability on his ability to 
perform the activities of daily living and 
occupational endeavors.  In addition, the 
examiner should state the etiology of any 
pain, whether such pain claimed by the 
veteran is supported by adequate pathology or 
evidenced by visible behavior on motion or 
palpation, and the likelihood of flareups of 
symptoms upon use of the extremity.  The 
examiner should state whether X-ray findings 
support a diagnosis of arthritis involving 
the left wrist joint.

b.  In addition, the veteran's degree of 
supination and pronation with respect to his 
left wrist should be tested and measured, and 
the examiner should offer an opinion as to 
whether the limitation of motion in the 
veteran's left fingers is related to his 
service-connected left wrist disability.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claims, with 
particular consideration of the provisions of 38 
C.F.R. § 4.40.  In the event the examining 
physician determines the presence of arthritis in 
the left wrist joint, attributable to the 
fracture, consideration should be given to rating 
the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished a Supplemental Statement of 
the Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, the 
veteran and his representative should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 14 -


